Citation Nr: 1511619	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  04-12 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for Osgood-Schlatter's Disease (OSD). 

2.  Entitlement to service connection for an acquired psychiatric disorder.

3.  Entitlement to service connection for arthritis of the knees.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1967.  

These matters came before the Board of Veterans' Appeals (Board) on appeal from December 2002 and February 2007 rating decisions of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2008, the Veteran testified before the undersigned at a hearing at the RO (commonly called a travel Board hearing).  A transcript of the hearing is of record.

In June 2008 and October 2009, the Board remanded the claims for further development. 

The Board issued a decision in September 2011 denying service connection for OSD and an acquired psychiatric disorder, and remanding the issues of service connection for arthritis of the bilateral legs and knees, a bilateral foot disorder, and varicose veins for further development.  Because the term "legs" includes both legs and the term "knees" includes both knees, the term bilateral will not be used herein.  

On appeal of the September 2011 Board denial of service connection for OSD and an acquired psychiatric disorder, in a July 2013 Memorandum decision the U.S. Court of Appeals for Veterans Claims (Court) vacated and remanded the Board's decision with respect to both issues.  In that Court Memorandum decision it was noted, at footnote 1 of the first page, that "OSC is 'a painful swelling of the bump on the upper part of the shinbone, just below the knee,' which is 'thought to be caused by small injuries due to repeated overuse before the knee area is finished growing."  

A March 2013 Board decision denied service connection for arthritis of the legs and knees and remanded the issues of service connection for varicose veins and for a bilateral foot disorder.  

The Veteran appealed the Board's March 2013 decision to the Court, and, pursuant to a December 2013 Joint Motion for Partial Remand (JMR), in a December 2013 Order, the Court vacated the portion of the March 2013 Board decision denying service connection for arthritis of the legs and knees and remanded that matter to the Board for development consistent with the JMR.  Parenthetically, the Board notes that this JMR requested that the "Court not disturb the portion of the Board's decision that denied service connection for arthritis of the bilateral legs" and the Court's Order granted the JMR, stating that the Board's denial of service connection for arthritis of the knees (but not addressing arthritis of the legs) was remanded.  

Thereafter, an April 2014 Board decision denied service connection for OSD, an acquired psychiatric disability, and arthritis of the "legs" and knees, which were the subjects of the July 2013 Memorandum decision and December 2013 Order, and also denied service connection for varicose veins and for a bilateral foot disorder, to include pes planus and hypermobile feet.  

However, as to arthritis of the "legs" a March 2011 addendum opinion and October 2011 VA examination report stated that arthritis of the legs is not possible as arthritis is a disorder of the joints.  Because service connection for arthritis of the "legs" was denied in the 2013 Board decision and the December 2013 JMR and Court Order specifically did not vacate the 2013 Board decision as to the denial of service connection for arthritis of the "legs", the Board concludes that the 2014 Board decision addressing service connection for arthritis of the "bilateral legs and knees" merely inadvertently misstated the issue and, so, the matter of service connection for arthritis of the legs was not then, or now, before the Board.  

The Veteran appealed the April 2014 Board decision but in a December 2014 JMR the issues of service connection for a bilateral foot disorder and varicose veins were withdrawn.  That 2014 JMR stated that the 2014 Board decision failed to comply with the 2013 Memorandum decision when it did not address a March 2003 VA treatment note because it could not be found in the record.  However, in the 2014 JMR it was stipulated that this VA treatment note was of record and stated "A/P: Chronic pain secondary to leg varicosities/Osgood Schlatter ds - fill lortab."  On remand, the Board was to consider and discuss this record.  The issues of service connection for an acquired psychiatric disorder and for arthritis of the "legs" and knees were remanded because they were claimed as secondary to OSD and, so, were inextricably intertwined with the claim for service connection for OSD.  

Following the December 2014 Court Order, in February 2015 the Veteran waived his right to have the RO "review" additional evidence that he was purportedly submitting and requested that the Board proceed to adjudicate his appeal.  In this regard, it must be noted that no additional information or evidence was submitted.  In an accompanying statement in February 2015 from the service representative it was specifically stated that in response to the Board's February 2015 notification that the Veteran had 90-days to submit additional evidence or argument, the Veteran wished to waive the 90-day due process period and requested that the Board proceed to adjudicate his claims.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the VA Form 9 of March 2004 the Veteran stated that no evidence was presented to show that OSD was present before entering military service.  In this regard, an August 2003 psychological evaluation, in conjunction with an SSA claim, noted that the Veteran had not participated in extracurricular activities during his school years because he had to wear a brace due to what was later diagnosed as OSD.  However, the record shows that the Veteran was discharged from service due to OSD.  

The Veteran contends that his current psychiatric disability, which is manifested primarily by depression, began during active service due to having received an early discharge as a result of his OSD, and pain from the latter.  There is also evidence that pain from multiple physical disabilities, not only arthritis and degenerative disc disease of the lumbosacral spine but allegedly from OSD has contributed to his development or aggravation of psychiatric disability.  

The prior Board decisions had denied service connection for OSD on the basis that while the Veteran had such disability during, and received an early discharge from, service due to OSD, the OSD was self-limiting and had resolved.  This was based primarily upon an opinion, and addendums, by a VA examiner.  As noted in the Court's July 2003 Memorandum decision, at page 5, the 2011 Board decision denied the claim for service connection for OSD "because the evidence of record did not reflect that he had OSD at any point after he filed his request to reopen in March 2002" and rejected his lay statements that he had OSD throughout his appeal.  On remand, the Board was to address the significance of VA podiatry notes of July and October 2009 and a VA clinical record of March 2003.  

Subsequently, an April 2014 Board decision denied service connection for OSD on the same basis as the 2011 Board decision, i.e., that it had resolved at some time after service and prior to the Veteran's claiming service connection for OSD.  Unfortunately, at that time of the 2014 Board decision the March 2003 VA clinical record was not reviewed and, so, the April 2014 Board decision was vacated by Court Order in December 2014, pursuant to a JMR of that same month.  Generally see Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board has now reviewed the March 2003 VA clinical record.  As observed at page 11 in the Appellee Brief to the Court, in support of the September 2011 Board decision, that record contains only a passing reference to OSD, contains no findings or observations whatsoever as to the Veteran's knees or any other indication of OSD, and that record specifically noted that "NO exam [was performed] today."  However, the July 2013 Memorandum decision observed that this clinical record had not been addressed by the Board (and because it could not then be found it was not addressed by the Board in the 2014 decision).  

As to the claim for service connection for arthritis of the knees, there are reports on file of X-ray studies, conducted many years after service, which indicate that the Veteran has arthritis of the knees.  On VA examination in October 2002 the Veteran complained of having pain of the tibial tubercles, which would become severe if he accidentally bumped the tibial tubercles.  The pertinent diagnoses were "old [OSD] of both knees with possible degenerative joint disease), and a suprapatellar mass of the left knee of uncertain etiology which, by the Veteran's history, was unchanged over the last 30 years."  The examiner indicated that the Veteran had pain in his legs and knees from OSD, degenerative joint disease of the knees, and varicose veins.  

In any event, associated with records submitted to SSA is an undated VA clinical record signed by a physician which reflects that multiple diagnoses were listed.  In addition to disabilities of the spine and feet, the diagnoses included epiphyseal aseptic necrosis of the tibial tubercle of "both knees.  Osgood Schlatter's disease)."  This record does not indicate the source used to make such a diagnosis.  There are no radiological reports on file which confirm a diagnosis of epiphyseal aseptic necrosis of the tibial tubercle of both knees.  As noted in the June 2008 Board decision, which found new and material evidence to reopen the claims for service-connected for OSD, that disorder "is also known as osteochondrosis of the tuberosity of the tibia."  See Dorland's Illustrated Medical Dictionary, 27th ed., pg. 490 (1988).  Osteochondrosis is defined as "a disease of the growth or ossification centers in children which begins as a degeneration or necrosis followed by regeneration or recalcification."  See Dorland's, supra, pg. 1198."

In this regard, the phrase epiphyseal aseptic necrosis of the tibial tubercles is not one which it would be expected a lay person would use, even when relating his personal medical history.  Thus, it appears that this diagnosis was not predicated upon the Veteran's report of his own personal medical history.  Nevertheless, as noted, the record does not indicate the source used to make such a diagnosis.  

Inasmuch as the claim for service connection for OSD had been denied because it had resolved after military service, and this undated VA clinical record suggests that there are findings that, which at least usually, can only be determined by radiological studies, further development of the case is in order to determine whether the Veteran now has epiphyseal aseptic necrosis of the tibial tubercle of both knees and, if so, whether this is a finding of current and active OSD.  

Because secondary service connection or secondary aggravation must be considered as to the other service connection claims, i.e., for psychiatric disability and for arthritis of the knees (in addition to direct and presumptive service incurrence), adjudication of these claims must be deferred pending further development of the record.   

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination for the purpose of determining whether he now has epiphyseal aseptic necrosis of the tibial tubercle of the knees and, if so, whether it is a manifestation of currently active Osgood-Schlatter's disease, or Osgood-Schlatter's disease which was active at any time during this appeal.  

Inasmuch as it is probable that the existence or not of epiphyseal aseptic necrosis of the tibial tubercle of the knees can only be established by radiological studies, the Veteran should be afforded X-rays of his knees or, if possible and if not otherwise indicated, he should be afforded a CT scan of his knee, or both (if needed).  

If a physical examination of the Veteran is needed, such should be conducted for the purpose stated above.  

The examiner should opine whether the Veteran has epiphyseal aseptic necrosis of the tibial tubercles of the knees and, if so, whether it represents or is a manifestation of OSD.

The examiner is requested to comment upon the significance, if any, of the Veteran's complaint on VA examination in October 2002 of having pain of the tibial tubercles, which would become severe if he accidentally bumped the tibial tubercles (and at which time the diagnosis was "old [OSD] of both knees with possible degenerative joint disease). 

The examiner is requested to opine, particularly in light of any radiological or physical examination findings as to the Veteran's tibial tubercles, whether it is at least as likely as not that since having applied to reopen his service connection claim for OSD in 2002 the Veteran has had OSD of the knees.  

If it is found that it is as likely as not that the Veteran has had OSD since having applied to reopen his service connection claim for OSD in 2002, an opinion should be rendered as to whether it is as likely as not that the Veteran has arthritis of the knees which was caused or aggravated by OSD.  

The medical personnel rendering the opinion is asked to note the different standards of proof.  The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it. 

By aggravation is meant an increase in the severity of disability.  

A complete rationale should be provided for each opinion or conclusion made or explain why such an opinion or conclusion cannot be rendered.  

2.  If it is found that it is as likely as not that the Veteran has had OSD since having applied to reopen his service connection claim for OSD in 2002, the Veteran should be afforded a VA psychiatric examination.  

The purpose of such examination is to determine whether it is as likely as not that any OSD played a role in the development of an acquired psychiatric disability during military service, or a psychosis within one year of his October 1967 discharge from service.  

Also, in light of earlier diagnoses of pain from multiple sources either causing or contributing to depression, an opinion should be rendered as to whether it is as likely as not that OSD or arthritis of the knees, or both, either caused or aggravated an acquired psychiatric disability.  

The examiner must carefully review the evidence of record, the Veteran's statements, and the clinical evidence, and conduct a thorough examination.  The Veteran's statements may serve to support any medical determination to the extent the statements may be reasonably made by a layperson.  For example, the Veteran, as a layperson  may address what her personally observed or experienced, including current or past symptoms, and what a physician previously told him.  The examiner must not accept lay statements beyond the ambit of lay knowledge or comprehension, such as a statement by the Veteran that he currently suffers from a medical illness which has not been diagnosed by appropriate medical personnel.  The examiner may accept that a physician told him these things, for purposes of establishing etiology or a diagnosis, but not accept the Veteran's personal knowledge of such matters.  The examiner should also address whether any statements or evidence are contradicted or reasonably questioned based on other evidence of record.  

The medical personnel rendering the opinion is asked to note the different standards of proof.  The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it. 

By aggravation is meant an increase in the severity of disability.  

A complete rationale should be provided for each opinion or conclusion made or explain why such an opinion or conclusion cannot be rendered.  

3.  After ensuring that the above development is completed and that the examination report is adequate, readjudicate the issues on appeal.  If any benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014). 

